Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending as provided with the preliminary amendment of December 21, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “preheated from 30oC to 100oC” is confusing as worded as to whether it is intended to (1) preheat to within the range of 30 to 100 degrees C (such as to 40 or 50 degrees C) or (2) to provide the glycerin at 30 degrees C and then heat to 100 degrees C.  Since Example 1 in the specification preheats the glycerin to 40 degrees C, for the purpose of examination, option (1) is understood to be intended, but applicant should clarify what is intended, without adding new matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 9, 11-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Japan 06-271458 (hereinafter ‘458) as evidenced by Okada et al (US 3736173) or, in the alternative, under 35 U.S.C. 103 as obvious over ‘458 in view of Okada.
*** Please note: as discussed in MPEP 2131.01(III) an additional evidentiary reference can be used in a 35 USC 102 rejection to show that a characteristic not disclosed in the reference is inherent. ***
Claim 1: ‘458 provides a method for producing a coated inorganic powder whose surface is coated with an organic compound (“Constitution” page 1, claim 1), where the method comprises stirring an inorganic powder (titanium oxide) and the organic compound (note polyacrylate and polyethylene glycol) in a vessel (Henschel mixer) (note 0020, 0031, where since the materials are put into the mixer/vessel, the vessel would have an opening portion to alloy entry of the material).  The material in the mixer is mixed at a high rate of speed for one minute in a first mixing/stirring step and then mixed/stirred at a low speed for 30 minutes in a second stirring step (note 0031).
Okada describes that a Henschel mixer is provided in a form a vessel equipped with a stirring blade and has an opening portion (note discharge door 7), and stirring/mixing is provided using the stirring blade moving a stirring speed, and the blade would have a peripheral speed in m/s and where low speeds are described as being at a lower peripheral speed in m/s than a high speed (note figure 5, column 16, line 55 through column 17, line 45).
35 USC 102(a)(1): Therefore, since ‘458 describes mixing at a high speed and stirring at a low speed using a Henschel mixer, and Okada evidences that a Henschel mixer would be in the form of a vessel with an opening discharge portion and a stirring blade that provides mixing/stirring by movement of the blades at speed, where a high speed would give a velocity of the blade (peripheral speed) at a higher m/s than a low speed, it would be understood that the described mixing of ‘458 would give use of a vessel with a discharge opening portion and a stirring blade, where the first stirring step for mixing would involve providing a high blade speed in m/s that is higher than the blade speed in the second later stirring step at low speed, giving all features claimed in claim 1.
35 USC 103: Alternatively, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify ‘458 to specifically provide that the Henschel mixer used has a discharge opening portion and a stirring blade and where the first stirring step uses a relatively high blade speed in m/s and the second stirring step uses a lower blade speed in m/s as suggested by Okada with an expectation of predictably acceptable results, since ‘458 indicates providing mixing the material in a Henschel mixer, with a first mixing step at high speed and a second mixing/stirring step thereafter at low speed, and Okada would show how a Henschel mixer is conventionally provided in the form of a vessel with a discharge opening portion and a stirring blade where stirring/mixing is provided by stirring the blade at a peripheral speed in m/s, where a high mixing/stirring would give a higher speed than a low mixing/stirring speed.
Claim 2: ‘458 would further describe that the first stirring step time in minutes would be less than the second stirring step time in minutes (note 0031, and the discussion for claim 1 above).
Claim 4, 11: ‘458 would provide the organic compound in a liquid/liquid state (note the aqueous solution with the acrylate, oo31, and also note melting of the polyethylene glycol, 0022).
Claim 5, 12: ‘458 would provide that the temperature in the vessel of the inorganic powder and organic compound is less than 150 degrees C during stirring (note 0020, provided at room temperature, then heated, 0022 and and 0031, further maintained at 70-90 degrees C for the second step, indicating that the first step would be at below 70 degrees C, or at least suggest this since heating then provided).
Claim 6, 13, 15, 16: In ‘458, the organic compound to be coated can be considered to be the polyethylene glycol, which is a polyhydric alcohol (claim 1, 0031).
Claim 9, 18, 20: in ‘458, the inorganic powder is described as rutile type titanium oxide (note 0031), and the Examiner takes Official Notice that this is conventionally understood to be titanium dioxide. If applicant disagrees, he should so respond on the record.
 
Claims 3, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘458 as evidenced by Okada OR ‘458 in view of Okada as applied to claims 1, 2 above, and further in view of Ino et al (US 2009/0022519).
Claims 3, 10: As to an air or gas being discharged form inside the vessel while an air or gas is supplied from an outside of the vessel via the opening portion, ‘458 indicates that it is desirable to have moisture evaporate from and exit the system with drying (0022), where reduced pressure may be used (0022), and describes drying and coating simultaneously (0023).
Ino further describes that when using a Henschel mixer for treating fine particles, the mixer can be provided with an air supply opening (an opening portion) and an air exhaust opening (air discharge opening) and air can be sent from the supply opening  such that drying material on the surface of the fine particles can be provided and removed (volatilized and removed) (note 0136).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘458 as evidenced by Okada OR ‘458 in view of Okada to provide both an air supply opening and an air discharge opening in the vessel for the Henschel mixer as suggested by Ino to provide a desirable drying, since ‘458 note the desire to have moisture evaporate (giving gas) and exit the system and to have drying and coating at the same time, and Ino shows how Henschel mixers, which are used by ‘458 can have air supply openings and air (gas) discharge openings, allowing air in and venting during a drying process, so gas would at least be suggested to come in from the outside through the air supply opening while a gas also vents from the air discharge opening.
Claim 14: In ‘458, the organic compound to be coated can be considered to be the polyethylene glycol, which is a polyhydric alcohol (claim 1, 0031).
Claim 19: in ‘458, the inorganic powder is described as rutile type titanium oxide (note 0031), and the Examiner takes Official Notice that this is conventionally understood to be titanium dioxide. If applicant disagrees, he should so respond on the record.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘458 as evidenced by Okada OR ‘458 in view of Okada as applied to claims 1, 2 above, and further in view of Japan 2017-200887 (hereinafter ‘887).
Claims 7, 17: as to the organic compound being glycerin rather than polyethylene glycol, ‘458 would indicate how polyethylene glycol can be used to coat titanium dioxide particle using a two step mixing process. Polyethylene glycol would be a polyhydric alcohol.
‘887 describes how it can be desired to also coat powder such as titanium oxide with polyhydric alcohol, including glycerin (note 0007, 0011, 0012, 0021), where the coating can be provided using mixing a solution of the polyhydric alcohol in a Henschel mixer with the powder (0015-0016).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘458 as evidenced by Okada OR ‘458 in view of Okada to use the process to also coat glycerin onto titanium oxide powders as suggested by ‘887 with an expectation of predictably acceptable results, because ‘458 provides a process of coating titanium oxide powders using a polyhydric alcohol using a Henschel mixture with a two step stirring, and ‘887 indicates that it would also be desirable to coat the polyhydric alcohol of glycerin on titanium oxide powder using a Henschel mixer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘458 as evidenced by Okada OR ‘458 in view of Okada, and further in view of ‘887 as applied to claims 7 and 17 above, and further in view of Japan 2003-170420 (hereinafter ‘420) and specifically Okada.
Claim 8:as to preheating the glycerin from 30-100 degrees C and then stirring in the vessel, ‘420 describes how mixing can be provided using a Henschel mixer  (0029), and where there can be mixing of inorganic particles and a polymer material, where it is indicated that the polymer material can be preheated in the Henschel mixer (to 80 degrees C) before mixing  at that temperature (note 0037, 0040).
Okada further describes using a Henschel mixer (column 16, lines 55-65), where it is discussed how working temperature affects the results, such as higher temperature giving shorter required stirring time (note column 6, lines 5-22).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘458 as evidenced by Okada OR ‘458 in view of Okada, and further in view of ‘887 to preheat the glycerin before the first stirring/mixing to a desirable working temperature as suggested by ‘420 and Okada to provide a desirable control of stirring time, etc. since ‘458 is using a Henschel mixer, and stirring a first provided organic material with inorganic particles, and ‘420 teaches that it is known to preheat an organic material to a working stirring temperature in a Henschel mixer to be stirred with inorganic particles before stirring, and Okada indicates how the working temperature is a result effective variable for a Henschel mixture, where higher temperatures allow shorter working times, for example, and it would have been obvious to optimize this temperature giving a value in the claimed range, and ‘420 would indicate how preheating can occur to the working temperature, giving an efficient temperature for the entire first stirring time/step, for example.

Japan ‘458 and ‘420 are used as provided with the 3rd party submission of January 21, 2022, with copies provided with the accompanying PTO-892 with this action.  Japan ‘887 is used as provided with applicant’s IDS of December 21, 2020.

Takamori et al (US 4067835) note glycerin and polyethylene glycol as polyhydric alcohols (note column 3, lines 10-15).  Ricard et al (2005/0058678) notes titanium oxide of the rutile type as TiO2 (0217).  Batz-Sohn et al (US 2003/0229172) notes how titanium dioxide particles can be coated with a coating including glycerol (glycerin) (note 0056, claim 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718